Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, 20 recites the limitation "after the bonding" in line 2 and lines 2, 5 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
It is noted that claims 11, 12,  14-20 are only rejected under double patenting rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11367745 . Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-20 are also in the corresponding claim of claims 1-20 of U.S. Patent No. 11367745 i.e. claim 1 corresponds to claim 1 of U.S. Patent No. 11367745, claim 2 corresponds to claim 2 of U.S. Patent No. 11367745 etc.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20140015026 A1) hereafter referred to as Ahn in view of Chen et al. (US 20210366976 A1) hereafter referred to as Chen
In regard to claim 1 Ahn teaches a semiconductor device [see Fig. 3A “image sensor”], comprising: 
a semiconductor layer [see paragraph 0047 “substrate 1 may be a silicon substrate, a silicon-on-insulator (SOI) substrate, or a semiconductor epitaxial layer”] , wherein: 
the semiconductor layer comprises a plurality of isolation regions [“device isolation layer 3 is disposed on the substrate 1 to define active regions”] and a plurality of pixel regions [“image sensor” “Each of the active regions includes a first active region AR1 in which a photoelectric converting part PD is disposed”], 
each of the plurality of isolation regions comprises a trench isolation [“device isolation layer 3 may be formed by, for example, a shallow trench isolation (STI) technique”] and an implanted well surrounding [see paragraph 0056 “first ion implantation process may be performed to form a low concentration well region LC in the substrate 1 around the device isolation layer 3”] the trench isolation, 
the trench isolation comprises a [see paragraph 0056, 0059 “device isolation layer 3 may be formed by a STI technique” “then the trench may be filled with an insulating material to form the device isolation layer 3”] dielectric material, the implanted well comprises [see paragraph 0047 “substrate 1 may be a silicon substrate, a silicon-on-insulator (SOI) substrate, or a semiconductor epitaxial layer”] a first semiconductor material, and 
an insulation layer [see for example “gate insulating layer 11” ] on the semiconductor layer.
but does not specifically teach that the semiconductor layer is on a device layer and that  the plurality of pixel regions comprises a second semiconductor material that is different from the first semiconductor material.
See Chen teaches see paragraph 0028-0034 “epitaxially grown semiconductor material, such as silicon, silicon germanium, or the like” “Respective materials and/or doping of the first sensor layer 54, second sensor layer 58, and third sensor layer 62 can be also be based on the wavelength of light that the first sensor layer 54, second sensor layer 58, and third sensor layer 62, respectively, are configured to absorb” “implementing epitaxial growth can permit in situ doping, which can obviate using implantation of dopants” “crystalline surface 52 can be on a front side of the substrate 50 (in and/or on which devices, such as transistors, are formed), or can be on a backside of the substrate 50 opposite from the front side”.
Thus it would be obvious to modify Ahn to include that the semiconductor layer is on a device layer  and that  the plurality of pixel regions comprises a second semiconductor material that is different from the first semiconductor material.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to provide a substrate for the epitaxial layer and to use bandgap of choice in the light absorption layer.
In regard to claim 2 Ahn and Chen as combined teaches wherein the second semiconductor material has a band gap smaller [see combination epitaxial SiGe ] than that of the first semiconductor material,
In regard to claim 3 Ahn and Chen as combined teaches wherein: the plurality of pixel regions are evenly distributed in the semiconductor layer based [see Ahn “image sensor” “Each of the active regions includes a first active region AR1 in which a photoelectric converting part PD is disposed”] on a predetermined design; and each of the plurality of isolation regions is located between [see “device isolation layer 3 is disposed on the substrate 1 to define active regions”]   two adjacent pixel regions.
In regard to claim 4 Ahn and Chen as combined teaches  wherein the semiconductor layer comprises a light sensing sublayer including a plurality of light sensing regions [see Ahn “image sensor” “Each of the active regions includes a first active region AR1 in which a photoelectric converting part PD is disposed”] , wherein each of the plurality of pixel regions comprises a corresponding one  [see “device isolation layer 3 is disposed on the substrate 1 to define active regions”]  of the plurality of light sensing regions.
In regard to claim 5 Ahn and Chen as combined teaches wherein: each of the plurality of light sensing regions comprises the second semiconductor material [see combination silicon germanium and dopant] and a doping material; and doping concentrations of the plurality of light sensing regions are different [“Respective materials and/or doping” ] from each other based on a predetermined [i.e. the wavelength to absorb determines the material and doping] design.
In regard to claim 6 Ahn and Chen as combined does not specifically teach wherein: the semiconductor layer has a first thickness between 2 micrometers and 10 micrometers; and each of the plurality of light sensing regions in the light sensing sublayer has a second thickness that is equal to or smaller than the first thickness.
See Chen paragraph 0034 “smaller thickness may be implemented to absorb shorter wavelength light, such as blue light, whereas a larger thickness may be implemented to absorb longer wavelength light”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein: the semiconductor layer has a first thickness between 2 micrometers and 10 micrometers; and each of the plurality of light sensing regions in the light sensing sublayer has a second thickness that is equal to or smaller than the first thickness", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
In regard to claim 7 Ahn and Chen as combined teaches wherein: the trench isolation [see paragraph 0056, 0059 “device isolation layer 3 may be formed by a STI technique” “then the trench may be filled with an insulating material to form the device isolation layer 3”]  is one of: a shallow trench isolation, or a deep trench isolation.
In regard to claim 8 Ahn and Chen as combined teaches wherein: the semiconductor layer has a first surface [top] and a second surface [bottom] opposite to the first surface that is adjacent to the device layer; and the second surface has a non-flat [because of devices] and periodic surface structure.

Claim(s) 9, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Na et al. (US 20180233528 A1) hereafter referred to as Na in view of Chen et al. (US 20210366976 A1) hereafter referred to as Chen
In regard to claim 9 Na teaches an image sensor [see Fig. 1, Fig. 11G, Fig. 17D see paragraph  0178, 0081, “Referring to FIG. 11G, a wafer-bonded photodiode 1160 is shown.  The wafer-bonded photodiode 1160 is similar to the photodiode 1100 of FIG. 11A, but differs in that the absorption region 906, the p-doped region 1031, and the first n-doped region 1030 are now supported by a first semiconductor layer 1170, and the second n-doped region 1132, the gate 710, and the floating-diffusion capacitor 1140 are now supported by a second semiconductor layer 1172” “Additional details regarding wafer bonding will be described later in relation to FIGS. 17A-17D and FIGS. 19A through 20F”], comprising: 
a device layer [“integrated circuit layer 104”] ; 
a semiconductor layer [“sensor layer 108” see paragraphs 0083 “silicon photodiodes” “germanium photodiodes” “germanium-silicon photodiodes”] on the device layer, 
wherein the semiconductor layer comprises a silicon region [see Fig. 11G see paragraph 0177 “The first semiconductor layer 1170 and the second semiconductor layer 1172 may be semiconductor wafers, such as a silicon wafer”] and a plurality of light sensing regions [see the “absorption region 906” in Fig. 11G see paragraph 0072, 0088 “FIG. 2 is an example photodiode array 200 that shows a top view of a two-dimensional photodiode array” “FIGS. 19A-19D illustrate an example design for fabricating a photodiode array”] surrounded by the silicon region, 
an insulation layer [see Fig. 17D “filter layer 1720” see Fig. 1 “filter layer 110” “filter may be formed by depositing layers of dielectric materials”] on the semiconductor layer.
but does not specifically state wherein each of the plurality of light sensing regions comprises a same semiconductor material and a same doping material, doping concentrations of the plurality of light sensing regions are different from each other based on a predetermined design.
However see Figs 18A-18D see paragraph 0200, 0086-0087 “germanium-silicon region 1808” “germanium may replace germanium-silicon as the sensor material” “visible light (e.g., green and blue)” “NIR light”.
See Chen teaches that for same material, the doping can differentiate wavelength see paragraph 0034 “Respective materials and/or doping of the first sensor layer 54, second sensor layer 58, and third sensor layer 62 can be also be based on the wavelength of light that the first sensor layer 54, second sensor layer 58, and third sensor layer 62, respectively, are configured to absorb” see paragraph 0028-0034 “epitaxially grown semiconductor material, such as silicon, silicon germanium, or the like” “implementing epitaxial growth can permit in situ doping, which can obviate using implantation of dopants” “crystalline surface 52 can be on a front side of the substrate 50 (in and/or on which devices, such as transistors, are formed), or can be on a backside of the substrate 50 opposite from the front side”.
Thus it would be obvious to modify Fig. 17D to include wherein each of the plurality of light sensing regions comprises a same semiconductor material and a same doping material, doping concentrations of the plurality of light sensing regions are different from each other based on a predetermined design.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that varying doping is known to determine absorption i.e. to detect different wavelengths.
In regard to claim 10 Na and Chen does not specifically teach wherein the same semiconductor material is germanium.
However see combination SiGe see Chen paragraph 0044 Ge.
Thus it would be obvious to modify Fig. 17D to include wherein the same semiconductor material is germanium.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is provide maximum range of bandgap selection .
In regard to claim 13 Na and Chen does not specifically teach  wherein: the silicon region is thicker than the plurality of light sensing regions.
See Chen paragraph 0034 “smaller thickness may be implemented to absorb shorter wavelength light, such as blue light, whereas a larger thickness may be implemented to absorb longer wavelength light”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein: the silicon region is thicker than the plurality of light sensing regions”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818